Citation Nr: 1734918	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  14-34 475A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder with alcohol dependence (PTSD).
 
2.  Entitlement to service connection for bilateral hearing loss. 

3.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Zimmerman, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1960 to June 1963 and from January 1969 to July 1971, including service in the Republic of Vietnam.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions issued in April 2011, December 2011, and October 2012, all by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  While the Board acknowledges and regrets the further delay to the Veteran, the age of the VA examinations of record requires the Board to remand these matters to obtain more current evaluations to inform its ultimate decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was first diagnosed with PTSD by a VA examiner in November 2011.  The examiner opined that the Veteran's PTSD symptoms were mild; however, the examiner acknowledged that the Veteran seemed reluctant to discuss his experiences in Vietnam and may have minimized his PTSD symptoms to avoid further discussion.  The examiner assigned a Global Assessment of Functioning (GAF) score of 65.  On his October 2014 VA Form 9 the Veteran acknowledged his GAF score of 65 but wrote that he was "crazier than that number reflects" and expressed his desire for a 100 percent rating as all aspects of his life had been negatively affected by his PTSD.  As it has been over five years since his initial diagnosis and evaluation and the Veteran has specifically claimed that his current condition is now worse than was recorded in his November 2011 VA examination, the Board will remand this matter to obtain a new VA examination and determine the full extent of the Veteran's disability.  

The RO denied service connection for the Veteran's diagnosed bilateral hearing loss because of the lack of evidence showing it was caused or aggravated by his conceded in-service noise exposure.  The RO denied service connection for the Veteran's diagnosed tinnitus for the same reason.  The RO relied on the same September 2011 VA examination in each of these decisions.  

The absence of a hearing loss disability in service does not preclude service connection if the evidence shows a current hearing loss disability was nevertheless incurred in or aggravated by in-service hazardous noise exposure.  See Hensley v. Brown, 5 Vet. App. 155, 163-64 (1993).  All competent evidence of record must be considered, including lay statements regarding symptoms, dates of symptom onset, and treatment.  Id.; See also Layno v Brown, 6 Vet. App. 465, 470 (1994).  

For hearing loss, the examiner noted that there had been no medical complaints, diagnoses, or treatment in service, and opined that it was therefore less likely than not caused by service.  The examiner then opined, without further explanation, that the Veteran's exposure to noise in his civilian occupation was the likely cause of his hearing loss.  The examiner seems to have taken for granted that normal hearing on separation precludes an in-service cause of later hearing loss.  This is not the law, and if there was a valid medical basis for the opinion it was not explained. 

The September 2011 examiner noted that the Veteran denied having tinnitus, and the examiner could therefore not render a medical opinion about its cause without resorting to speculation.  While he has not directly addressed that alleged denial, the Veteran has stated that he was not even present for the September 2011 hearing loss and tinnitus VA examination.  

The Veteran wrote in September 2012 that he had reported ringing in his ears to his medical officer, who was not a doctor, in Vietnam.  He says he also reported it at his exit examination.  However, the Veteran claims that the medical officer told him it would probably go away, the exit examiner told him it would delay his release if he wanted it evaluated, and neither one recorded his complaint.  While it is hard to fault the VA examiner for not considering statements made after the examination, the Veteran is entitled to an examination that considers all the evidence of record.  Therefore, regardless of where the Veteran was when the September 2011 report was produced, the Board finds that the report was legally inadequate and will therefore remand these issues to provide adequate VA examinations.
In order to provide a proper VA examination that considers all of the evidence and provides a sufficient reasoning to support its conclusions, these matters must be remanded. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain copies of records pertaining to any relevant treatment the Veteran has received at the VAMC Martinez, since August 2011 following the procedures set forth in 38 C.F.R. § 3.159.  The evidence obtained, if any, should be associated with the claims file.

2.  Arrange to have the Veteran scheduled for appropriate VA examinations for bilateral hearing loss and tinnitus.  The entire claims file, to include a complete copy of the REMAND and printed paper copies of all evidence relevant to the examiner's review (if the examiner does not have access to the appellant's electronic file), must be made available to the person designated to examine the appellant, and the report of examination should include discussion of the Veteran's documented history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the hearing loss and tinnitus disabilities are the result of disease or injury incurred in or aggravated by service.

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached.

The examiner is reminded that the Veteran's lay statements regarding his symptoms, their onset, and treatment must be addressed in any opinion provided.  The examiner is also reminded that the absence of a hearing loss disability in service does not preclude service connection if the evidence shows a current hearing loss disability was nevertheless incurred in or aggravated by in-service hazardous noise exposure.  The examiner's opinion must include reasoning based on the evidence of record to support its conclusion. 

3.  Arrange for the Veteran to undergo a complete examination of his service-connected PTSD. The entire claims file, to include a complete copy of the REMAND and printed paper copies of all evidence relevant to the examiner's review (if the examiner does not have access to the appellant's electronic file), must be made available to the person designated to examine the appellant, and the report of examination should include discussion of the Veteran's documented history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner must describe the degree of occupational and social impairment as follows:

A 30 percent rating is warranted for PTSD where the disorder is manifested by occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereo-typed speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessive rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached.

4.  Readjudicate the claims. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

